Citation Nr: 1022880	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant is seeking entitlement to VA death benefits as 
the surviving spouse of an individual who she claims had 
service in the United States Armed Forces in the Philippines, 
Northern Luzon (USAFIP-NL) during World War II.  The 
decedent's service has not been verified by the National 
Personnel Records Center (NPRC).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision by the RO in Manila, 
Philippines which determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for basic eligibility for VA death benefits.

On her December 2007 substantive appeal, via VA Form 9, the 
appellant indicated she wanted to testify before a Veterans 
Law Judge at a hearing in Washington, DC. Such a hearing was 
scheduled, but the appellant later withdrew her hearing 
request.

Additional evidence was received from the appellant in 
December 2008, September 2009, and June 2010.  As the 
appellant has waived initial RO review of this evidence, the 
Board will consider it.  38 C.F.R. § 20.1304.

Regardless of how the RO ruled on the question of whether new 
and material evidence has been submitted to reopen the 
previously denied claim for basic eligibility for VA death 
benefits, the Board must determine for purposes of 
jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).



FINDINGS OF FACT

1.  In October 2003, the National Personnel Records Center 
certified that the decedent did not have service as a member 
of the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the U. S. Armed Forces.

2.  The appellant appealed a November 2003 RO decision 
denying basic eligibility for VA death benefits, but later 
withdrew her appeal of that decision, and the decision became 
final.

3.  Evidence received since the November 2003 decision is 
either cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement for basic eligibility for VA death benefits.


CONCLUSION OF LAW

The evidence received since the November 2003 RO decision is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Notice in the context of a dependency and indemnity 
compensation (DIC) claim "must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or [her] death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2006.  Additional notice was sent by a 
letter dated in October 2007 and the claim was readjudicated 
in a November 2007 statement of the case.  Mayfield, 444 F.3d 
at 1333.

Although the notice provided in the above letters did not 
address the effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
death benefits are being denied, and hence no effective date 
will be assigned.  Dingess, supra.  Moreover, the November 
2007 statement of the case and an October 2008 letter 
provided notice of the effective date provisions pertinent to 
the claim.

VA has assisted the appellant in attempting to verify the 
decedent's reported military service.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Thus, the Board finds that VA has substantially complied with 
the notice and assistance requirements and the appellant is 
not prejudiced by a decision on the claim at this time.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Analysis

As noted, the appellant is seeking entitlement to VA death 
benefits as the surviving spouse of an individual who is 
alleged to have had service in the United States Armed Forces 
in the Philippines, Northern Luzon (USAFIP-NL) during World 
War II.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, which is defined as full time duty in the Armed Forces.  
38 C.F.R. § 3.6.  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  This provision does not apply to officers 
who were commissioned in connection with the administration 
of section 14 of Public Law No. 190, 79th Congress (Act of 
Oct. 6, 1945).  All enlistments and re-enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  38 
C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for service-connected compensation benefits, but not 
for non-service-connected pension benefits.  38 C.F.R. § 
3.40(b), (c), and (d).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The appellant's original claim for basic eligibility for VA 
death benefits was denied in a November 2003 RO decision.  
The appellant was notified of this decision by a  letter 
dated in November 2003, and she submitted a notice of 
disagreement in November 2003.  A statement of the case was 
issued in February 2004, and a substantive appeal (VA Form 9) 
was received from the appellant in March 2004.  By a 
statement dated in June 2004, the appellant withdrew her 
appeal as to the November 2003 denial.

Thus the November 2003 decision is final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 7105, 5108; 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, 
by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the file at the time of the prior 
November 2003 rating decision includes the decedent's death 
certificate, reflecting that he died in October 1998, the 
marriage certificate of the appellant and the decedent, and 
the appellant's assertion that the decedent was assigned to 
the 121st Infantry, "Usafip-NL" from 1942 to 1946.  She also 
asserted that the Veteran's military records were burned in a 
fire.  The record also included a photocopy of a November 
2000 certificate entitled "Confirmation of Military 
Service," from the Philippine Military Service Board, 
indicating that the decedent rendered honorable military 
service during World War II.  On this certificate, the 
decedent's unit was not identified, nor was the dates of his 
military service.  Also of record were affidavits from self-
identified Philippine veterans who collectively stated that 
the decedent was in a guerrilla unit during World War II and 
assigned to the 3rd Battalion, 121st Infantry, USAFIP-NL, 
recognized.

Additional evidence associated with the file at the time of 
the prior denial also included a certification from the 
National Personnel Records Center (NPRC), dated in October 
2003, which certifies that the decedent did not have service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces during World War II.

Since the November 2003 denial, none of the documents that 
the appellant has submitted are from the United States 
government.

Since the November 2003 decision, the appellant has submitted 
additional evidence, including her own assertions that the 
decedent was assigned to the USAFIP-NL during World War II 
and that his military records were burned in a fire.  These 
statements are not new, as they are duplicative of statements 
of record at the time of the prior final denial.  

The appellant has also submitted additional affidavits from 
self-identified Philippine veterans which are essentially 
redundant of the affidavits already of record.  Although 
these affidavits are new, in that they were not previously of 
record at the time of the November 2003 denial, and are 
presumed to be credible (see Justus, supra), they are not 
material as they were not issued by a United States service 
department.  In this regard, the Board notes that the NPRC's 
October 2003 certification reflects that the decedent did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  This certification is binding on 
VA, and VA has no authority to change or amend the finding.  
See Duro, supra.  Moreover, since the November 2003 denial, 
the appellant has provided no further evidence which would 
warrant a request for re-certification from the service 
department regarding the decedent's service.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement for basic eligibility to VA death 
benefits.  The Board finds that the appellant's written 
statements do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the decedent had military service meeting the basic 
eligibility requirements for VA death benefits.

Given the above, the Board finds that the evidence added to 
the record since the November 2003 decision is either 
cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim.  In the absence of verification of the decedent's 
reported military service, the evidence does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board must find that new and material evidence 
has not been received to reopen the claim of entitlement to 
basic eligibility for VA death benefits.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence not having been received to reopen 
the claim of basic eligibility for VA death benefits, the 
appeal is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


